DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 03 November 2021 has been entered in full.  Claims 3, 7, 9, 10, 15, and 17 are amended.  Claims 13, 18-27, and 29-45 are cancelled.
Claims 1-12, 14-17, and 28 are under consideration in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
It is noted that the information disclosure statement (IDS) submitted on 09 June 2019 was previously considered by the Examiner.  A copy of the IDS was mailed with the Non-Final Rejection of 30 August 2021.  However, after further review, some of the reference citations were found to be missing volume and/or page numbers (see NPL reference #s 4, 5, 9, 12-16, 23, and 25).  Thus, for completeness of the application, pages 5, 6, and 7 of the IDS have been updated to include the missing information (see attached).


Conclusion
Claims 1-12, 14-17, and 28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
24 November 2021

/BRIDGET E BUNNER/            Primary Examiner, Art Unit 1647